923 F.2d 200
287 U.S.App.D.C. 377
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.L. Daniel CALDWELL aka Lawrence D. Caldwell, Appellant,v.J. Michael QUINLAN, Director, Federal Bureau of Prisons.
No. 90-5093.
United States Court of Appeals, District of Columbia Circuit.
Oct. 24, 1990.Rehearing and Rehearing En Banc Denied Jan. 14, 1991.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel, the motion for summary affirmance, and the response in opposition thereto, it is


2
ORDERED that the motion for appointment of counsel be denied.  Appointment of counsel in a civil action is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.    See Poindexter v. FBI, 737 F.2d 1173, 1185 (D.C.Cir.1984);  D.C.Cir. Handbook of Practice and Internal Procedures 29 (1987).  It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in Caldwell v. Quinlan, 729 F.Supp. 4 (D.D.C.1990), and in its order filed March 19, 1990.  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.